DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An operating time calculator configured to measure
“An operating voltage determiner configured to change…” as implemented by a processor/controller as described in [0175-0181]. See Claim 1 lines 7-12 and Claim 11 lines 9-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US PGPUB No US 2012/0243329 A1)(hereafter referred .
Regarding Claim 1, Nagashima discloses:
A memory controller (controller/drive control circuit [Fig 5]) for controlling a memory device (“drive control circuit controls transmission of data between a host and a NAND memory” [0047]) the memory controller comprising: an operating time calculator (Controller comprising a write and erase time monitoring units [0089][0096]) configured to measure operating times taken to perform operations corresponding to a command of a first type on a selected memory block among a plurality of memory blocks (The write time monitoring unit measures the writing time taken to successfully write data to a memory page of a block during a write operation [0089-0091]); an operating time storage configured to store a reference operating time among the measured operating times (The changing unit stores a threshold page writing time (tprog, a threshold amount of time required to write to a memory page), as well as a threshold page erase time (tBErase, threshold amount of time to erase a memory page) [0106][0110-0111] Additionally, the measured write and erase times are stored in a physical block of a writing/erasing management table [0095]); and an operating voltage determiner (changing unit [0106]) configured to change, according to a result of comparing a comparison operating time with the reference operating time, a voltage of 20an operation corresponding to a command of a second type, different from a command of the first type on the selected memory block, wherein the comparison operating time (WT determined for a write command for the memory block (comparison operating time) [0091]) is a time taken to perform a last operation corresponding to the command of the first type on the selected memory block (The writing time WT of the program operation is compared to the threshold writing time (reference operating time) in the changing unit. Based on whether the writing time is greater than or less than the threshold (tprog), a deterioration degree for the block is established [0035][0110] Based on the deterioration degree established from the block the changing unit changes an erasing start voltage for a subsequent erase command (command of a second type different from the command of the first type) [0150-0151])
While Nagashima discloses utilizing a programming or erase time for a block to use as the comparison operating time, Nagashima does not appear to explicitly disclose:
wherein the comparison operating time is a time taken to perform a last operation corresponding to the command of the first type on the selected memory block
However Katayama discloses:
wherein the comparison operating time is a time taken to perform a last operation corresponding to the command of the first type on the selected memory block (Katayama discloses determining the time taken to 
The disclosures by Nagashima and Katayama are analogous because they are in the same field of endeavor of operation time monitoring in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nagashima and Katayama before them, to modify the teachings of Nagashima to include the teachings of Katayama as both Nagashima and Katayama disclose comparing operation times to a reference value to adjust operation time. Therefore it is a mere substitution of one type of operation time comparison factor (the most recent operation time as taught by Katayama) for another (the operation time as taught by Nagashima) to yield predictable results (using the time of the most lastly performed operation on the block to determine a deterioration degree) (MPEP 2143, Example B).

Regarding Claim 2, Nagashima in view of Katayama discloses all of the elements of claim 1 as shown above.
Nagashima in view of Katayama also discloses:
wherein the command of the first type is a program command (Nagashima: The monitoring unit monitors the write time for a write command (program command) [0086][0089]), and wherein measured operating times taken to perform the operations 5corresponding to the command of the first type are times taken to perform a program operation on memory cells of the selected memory block, which are coupled to a selected word line (Nagashima: The monitoring unit monitors the write times for each page in a memory block and then converts that time to a WT (write time) for the selected block [0091] Word lines are connected to the memory block [0054])

Regarding Claim 3, Nagashima in view of Katayama discloses all of the elements of claim 2 as shown above.
Nagashima in view of Katayama also discloses:
wherein the reference operating time is a time taken to perform the program operation on the memory cells of the selected memory block a first time (Nagashima: The tprog time is a time to program a page relating to the write/erasing number that is experimentally obtained in advance with initial values (i.e. a “first time”) [0110]), the memory cells of the selected memory block being coupled to the selected word line (Nagashima: Word lines are connected to the memory blocks [0054]).  

Regarding Claim 4, Nagashima in view of Katayama discloses all of the elements of claim 3 as shown above.
Nagashima in view of Katayama also teaches:
wherein the comparison operating time is a time taken to perform the last operation corresponding to the command of the first type on the selected memory block (Katayama discloses determining the time taken wherein the memory controller changes the voltage of the operation corresponding to the command of the second type based on a difference value between the comparison operating time for the selected memory block and the reference operating time (Nagashima: The writing time WT of the program operation is compared to the threshold writing time in the changing unit. Based on whether the writing time is greater than or less than the threshold (tprog), a deterioration degree for the block is established [0035][0110] Based on the deterioration degree established for the block, the changing unit changes an erasing start voltage for a subsequent erase command (command of a second type) [0150-0151]).  

Regarding Claim 5, Nagashima in view of Katayama discloses all of the elements of claim 3 as shown above.
Nagashima in view of Katayama also teaches:
wherein the comparison operating time is an average value of measured operating times, except a time taken to perform the operations corresponding to the command of the first type a first time, among the measured operating times taken to perform the operations corresponding to the command of the first type 20on the selected memory block (Nagashima: The writing time WT can be determined by taking “an average value of the page writing moments WTp , and wherein the memory controller changes the voltage of the operation corresponding to the command of the second type based on a difference value (Nagashima: The WT value is with the tprog value to determine if the WT value is greater than or less than tprog (difference value) to determine a deterioration degree of the memory block. [0106, 0110] Based on the deterioration degree established for the block, the changing unit changes an erasing start voltage for a subsequent erase command (command of a second type) [0150-0151])

Regarding Claim 7, Nagashima in view of Katayama discloses all of the elements of claim 1 as shown above.
Nagashima in view of Katayama also discloses:
wherein the command of the first type is an erase command (Nagashima also discloses monitoring erase times for an erase command to determine the deterioration degree [0096]), and wherein the operating times taken to perform the operations corresponding to the command of the first type are times taken to perform an erase operation on the respective memory blocks (Nagashima: The erase .  

Regarding Claim 8, Nagashima in view of Katayama discloses all of the elements of claim 7 as shown above.
Nagashima in view of Katayama also discloses:
wherein the reference operating time is a time taken to perform the erase operation on the selected memory block a first time (Nagashima: Erasing time tBErase (reference time) is a threshold erase time acquired in advance experimentally (a first time) in which the erase time is compared to [0111]).

Regarding Claim 9, Nagashima in view of Katayama discloses all of the elements of claim 8 as shown above.
Nagashima in view of Katayama also discloses:
wherein the comparison 20operating time is a time taken to perform the last operation corresponding to the command of the first type on the selected memory block (Katayama discloses determining the time taken to perform the just executed erase command and comparing that to a reference time to modify operation parameters [Col 7 Lines 27-30]) and wherein the memory controller changes the voltage of the operation corresponding to the command of the second type based on a difference value between the comparison operating time and the reference operating 92time (Nagashima discloses changing the voltage of a write command based on the deterioration degree of the block. [0113-114] The deterioration degree determination of the block can be based on a comparison of an erase time and an erase threshold (difference value) [0111]).  

Regarding Claim 11, Nagashima discloses:
A memory controller (controller/drive control circuit [Fig 5]) for controlling a memory device, the memory controller comprising: an operating time calculator configured to measure operating times taken to perform an operation corresponding to a command of a first type on the 15memory device (The write time monitoring unit measures the writing time taken to successfully write data to a memory page of a block during a write operation [0089-0091]); an operating time storage configured to store a reference operating time among the measured operating times taken to perform the operation corresponding to the command of a first type (The changing unit stores a threshold page writing time (tprog, a threshold amount of time required to write to a memory page), as well as a threshold page erase time in a table (tBErase, threshold amount of time to erase a memory page) [0106][0110-0111] Additionally, the measured write and erase times are stored in a physical block of a writing/erasing management table [0095]); and an operating voltage determiner configured to change, according to a result of comparing a comparison operating time with the reference operating time, a voltage of 20an operation corresponding to a command of a second type, different from the command of the first type, on the memory device, wherein the comparison operating time is a time taken to perform a last operation corresponding to the command of the first type on the memory device, among the operating times (The writing time of the program operation (comparison operating time) is compared to the threshold writing time (reference operating time) in the changing unit. Based on whether the writing time is greater than or less than the threshold, a deterioration degree for the block is established  [0035][0110] Based on the deterioration degree established from the block the changing unit changes an erasing start voltage for a subsequent erase command (command of a second type different from the command of the first type) [0150-0151]).
While Nagashima discloses utilizing a programming or erase time for a block to use as the comparison operating time, Nagashima does not appear to explicitly disclose:
wherein the comparison operating time is a time taken to perform a last operation corresponding to the command of the first type on the memory device
However Katayama discloses:
wherein the comparison operating time is a time taken to perform a last operation corresponding to the command of the first type on the memory device (Katayama discloses determining the time taken to perform the just executed (the most lastly executed) write command [Col 7 Lines 33-35])
The disclosures by Nagashima and Katayama are analogous because they are in the same field of endeavor of operation time monitoring in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nagashima and Katayama before them, to modify the teachings of Nagashima to include the teachings of Katayama as both Nagashima and Katayama disclose comparing operation times to a reference value to adjust operation time. Therefore it is a mere substitution of one type of operation time comparison factor (the most recent operation time as taught by Katayama) for another (the operation time as taught by Nagashima) to yield predictable results (using the time of the most lastly performed operation on the block to determine a deterioration degree) (MPEP 2143, Example B).

Regarding Claim 12, Nagashima in view of Katayama discloses all of the elements of claim 11 as shown above.
Nagashima in view of Katayama also discloses:
wherein the memory device includes a plurality of memory blocks (Memory device comprises a plurality of blocks [0043]), wherein the command of the first type is a program command (The monitoring unit monitors the write time for a write command (program command) [0086][0089]), and wherein the measured operating times taken to perform the operation 5corresponding to the command of the first type are times taken to perform a program operation on memory cells in a target memory block among the plurality of memory blocks (The monitoring unit monitors the write times for each page in a memory block and then converts that time to a WT (write time) for the selected block [0091]).

Regarding Claim 13, Nagashima in view of Katayama discloses all of the elements of claim 12 as shown above.
Nagashima in view of Katayama also discloses:
wherein the reference 1ooperating time is a time taken to perform the operation corresponding to the command of the first type on the target memory block a first time (The tprog time is a time to program a page relating to the write/erasing number that is experimentally obtained in advance with initial values (i.e. a “first time”) [0110]).  

Regarding Claim 14, Nagashima in view of Katayama discloses all of the elements of claim 13 as shown above.
Nagashima in view of Katayama also teaches:
wherein the comparison operating time is a time taken to perform the operation corresponding to the command of the first type, which is the last operation performed on the target memory block (Katayama discloses determining the time taken to perform the just executed write command [Col 7 Lines 33-35]) wherein the memory controller changes the voltage of the operation corresponding to the command of the second type based on a difference value between the comparison operating time and the reference operating time for the target memory block (Nagashima: The writing time WT of the program operation is compared to the threshold writing time in the changing unit. Based on whether the writing time is greater than or less than the threshold (tprog), a deterioration degree for the block is established [0035][0110] Based on the deterioration degree established for the block, the changing unit changes an erasing start voltage for a subsequent erase command (command of a second type) [0150-0151]).  

Regarding Claim 15, Nagashima in view of Katayama discloses all of the elements of claim 13 as shown above.
Nagashima in view of Katayama also teaches:
wherein the comparison operating time is an average value of measured operating times, except the time taken to perform the operations corresponding to the command of the first type a first time, among the measured operating times taken to perform the operations corresponding to the command of the first type 20on the target memory block (Nagashima: The writing time WT can be determined by taking “an average value of the page writing moments WTp of the respective pages in the physical block”. [0091-0092] The Examiner notes that this is the average time of all the pages in the block, and as the , and wherein the memory controller changes the voltage of the operation corresponding to the command of the second type based on a difference value (Nagashima: The WT value is with the tprog value to determine if the WT value is greater than or less than tprog (difference value) to determine a deterioration degree of the memory block. [0106, 0110] Based on the deterioration degree established for the block, the changing unit changes an erasing start voltage for a subsequent erase command (command of a second type) [0150-0151])

Regarding Claim 17, Nagashima in view of Katayama discloses all of the elements of claim 11 as shown above.
Nagashima in view of Katayama also discloses:
wherein the memory device includes a plurality of memory blocks (Nagashima: Memory device comprises a plurality of blocks [0043]), wherein the command of the first type is an erase command (Nagashima also discloses monitoring erase times for an erase command to determine the deterioration degree [0096]), and wherein the measured operating times taken to perform the operation 20corresponding to the command of the first type are times taken to perform the operation corresponding to the command of the first type on the respective memory blocks (Nagashima: The erase time monitoring unit monitors the time taken to perform an erase command on pages of physical memory block [0096]).  

Regarding Claim 18, Nagashima in view of Katayama discloses all of the elements of claim 17 as shown above.
Nagashima in view of Katayama also discloses:
wherein the reference 95operating time is a time taken to perform the operation corresponding to the command of the first type on any one of the plurality of memory blocks a first time (Erasing time tBErase (reference time) is a threshold erase time acquired in advance experimentally (a first time) in which the erase time is compared to [0111]).

Regarding Claim 19, Nagashima in view of Katayama discloses all of the elements of claim 18 as shown above.
Nagashima in view of Katayama also discloses:
wherein the comparison 20operating time is a time taken to perform the operation corresponding to the command of the first type on the memory device, which is the last operation performed on the memory device (Katayama discloses determining the time taken to perform the just executed erase command and comparing that to a reference time to modify operation parameters [Col 7 Lines 27-30]) and wherein the memory controller changes the voltage of the operation corresponding to the command of the second type based on a difference value between the comparison operating time and the reference operating 92time (Nagashima discloses changing the voltage of a write command based on the deterioration degree of the block. [0113-114] The deterioration degree of the block is based on a comparison of an erase time and an erase threshold (difference value) [0111]).  

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima in view of Katayama in view of Hollmer et al (US Patent No US 6269025 B1)(hereafter referred to as Hollmer).
Regarding Claim 6, Nagashima in view of Katayama discloses all of the elements of claim 5 as shown above.
Nagashima in view of Katayama also teaches:
wherein the command of the second type is an erase command (Katayama discloses issuing an erase command after a write command [Col 7 Lines 14-21])
Nagashima in view of Katayama does not appear to explicitly disclose:
and wherein the voltage of the operation corresponding to the command of the second type is obtained by adding an offset voltage to a set default erase 5voltage when the difference value is less than 0, and is obtained by subtracting the offset voltage from the set default erase voltage when the difference value is greater than 0

wherein the voltage of the operation corresponding to the command of the second type is obtained by adding an offset voltage to a set default erase 5voltage when the difference value is less than 0, and is obtained by subtracting the offset voltage from the set default erase voltage when the difference value is greater than 0 (Hollmer discloses adjusting an initial voltage by determining the difference between an observed operation speed and the speed desired. If the average speed is faster (i.e. the difference is greater than 0) the initial value is decreased by the Vincrement (offset) amount, if the average speed is slower the Vincrement is added to the initial voltage value [Col 9 line 57-col 10 line19]).  
The disclosures by Nagashima, Katayama and Hollmer are analogous to the claimed invention because they are in the same field of endeavor of operation time monitoring in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Nagashima and Katayama in front of them to include the teachings of Hollmer since Hollmer teaches that increasing and decreasing operation voltage improves the durability and efficiency of the system by ensuring that the cells do not rapidly degrade while balancing commercial needs of programming speed. ([Col 10 Lines 13-20])

Regarding Claim 10, Nagashima in view of Katayama discloses all of the elements of claim 9 as shown above.

wherein the command of the second type is a program command (Katayama discloses performing a write command after the erase command [Col 7 Lines 10-35])
Nagashima in view of Katayama does not appear to explicitly disclose:
and 5wherein the voltage of the operation corresponding to the command of the second type is obtained by adding an offset voltage to a set default program voltage when the difference value is less than 0, and is obtained by subtracting the offset voltage from the set default program voltage when the difference value is greater than 0
	However Hollmer discloses:
and 5wherein the voltage of the operation corresponding to the command of the second type is obtained by adding an offset voltage to a set default program voltage when the difference value is less than 0, and is obtained by subtracting the offset voltage from the set default program voltage when the difference value is greater than 0 (Hollmer discloses adjusting an initial voltage by determining the difference between an observed operation speed and the speed desired. If the average speed is faster (i.e. the difference is greater than 0) the initial value is decreased by the Vincrement (offset) amount, if the average speed is slower the Vincrement is added to the initial voltage value [Col 9 line 57-col 10 line19]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Nagashima and Katayama in front of them to include the teachings of Hollmer since Hollmer teaches that increasing and decreasing operation voltage improves the durability and efficiency of the system by ensuring that the cells do not rapidly degrade while balancing commercial needs of programming speed. ([Col 10 Lines 13-20])

Regarding Claim 16, Nagashima in view of Katayama discloses all of the elements of claim 15 as shown above.
Nagashima in view of Katayama also teaches:
wherein the command of the second type is an erase command (Katayama discloses issuing an erase command after a write command [Col 7 Lines 14-21])
Nagashima in view of Katayama does not appear to explicitly disclose:
wherein the voltage of the operation corresponding to the command of the second type is obtained by adding an offset voltage to a set default erase voltage when the difference value is less than 0, and is obtained by subtracting the offset voltage from the set default erase voltage when the difference value is greater than 0.
	However Hollmer discloses:
wherein the voltage of the operation corresponding to the command of the second type is obtained by adding an offset voltage to a set default erase voltage when the difference value is less than 0, and is obtained by subtracting the offset voltage from the set default erase voltage when the difference value is greater than 0 (Hollmer discloses adjusting an initial voltage by determining the difference between an observed operation speed and the speed desired. If the average speed is faster (i.e. the difference is greater than 0) the initial value is decreased by the Vincrement (offset) amount, if the average speed is slower the Vincrement is added to the initial voltage value [Col 9 line 57-col 10 line19]).  
The disclosures by Nagashima, Katayama and Hollmer are analogous to the claimed invention because they are in the same field of endeavor of operation time monitoring in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Nagashima and Katayama in front of them to include the teachings of Hollmer since Hollmer teaches that increasing and decreasing operation voltage improves the durability and efficiency of the system by ensuring that the cells do not rapidly degrade while balancing commercial needs of programming speed. ([Col 10 Lines 13-20])

Regarding Claim 20, Nagashima in view of Katayama discloses all of the elements of claim 19 as shown above.
Nagashima in view of Katayama also teaches:
wherein the command of the second type is a program command (Katayama discloses performing a write command after the erase command [Col 7 Lines 10-35])
Nagashima in view of Katayama does not appear to explicitly disclose:
and 5wherein the voltage of the operation corresponding to the command of the second type is obtained by adding an offset voltage to a set default program voltage when the difference value is less than 0, and is obtained by subtracting the offset voltage from the set default program voltage when the difference value is greater than 0
	However Hollmer discloses:
and 5wherein the voltage of the operation corresponding to the command of the second type is obtained by adding an offset voltage to a set default program voltage when the difference value is less than 0, and is obtained by subtracting the offset voltage from the set default program voltage when the difference value is greater than 0 (Hollmer discloses adjusting an initial voltage by determining the difference between an observed operation speed and the speed desired. If the average speed is faster (i.e. the difference is greater than 0) the initial value is decreased by the Vincrement (offset) amount, if the average speed is slower the Vincrement is added to the initial voltage value [Col 9 line 57-col 10 line19]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Nagashima and Katayama in front of them to include the teachings of Hollmer since Hollmer teaches that increasing and decreasing operation voltage improves the durability and efficiency of the system by ensuring that the cells do not rapidly degrade while balancing commercial needs of programming speed. ([Col 10 Lines 13-20])

Response to Arguments
 The claim objections have been withdrawn in light of the instant amendments to the claims.
The 112b rejection of claims 15-16 has been withdrawn in light of the correction of the dependency of claim 15. 
 On Pages 11-12 the Applicant argues:
“The Office Action at page 4 asserts that this application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "an operating time calculator configured to determine...", and "an operating voltage determiner configured to change..." in claims 1 and 11. 
Although it is submitted that the claimed functions are recited with sufficient "acts" 
within the claims themselves to entirely perform the recited functions, claims 1 and 11 have been amended in order to address the Examiner's concerns. 
For example, claim 1, as amended, recites, inter alia, --an operating time calculator 
11 
Atty Docket No.: Po180605HD 
App. No.: 16/353,585 
configured to measure operating times taken to perform operations corresponding to a command of a first type on a selected memory block among a plurality of memory blocks--, and an operating voltage determiner configured to change, according to a result of comparing a comparison operating time with the reference operating time, a voltage of an operation corresponding to a command of a second type, different from the command of the first type, on the selected memory block--. Emphasis added. 
Similarly, claim 11 has also been amended. 
Thus, the claim limitations of claims 1 and 11 are respectfully submitted not to invoke 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.” 

Regarding the Applicant’s argument that the current amendment to independent claims 1 and 11 overcome the current 112f interpretations, the Examiner respectfully disagrees. 
Specifically, as noted in the final rejection mailed 12/10/2020, the Examiner notes the current claim amendment applies functionality to the claim language but does not further modify the claim language with sufficient structure or material to perform the claimed the functions, therefore the claim language invokes 35 U.S.C 112(f). See MPEP 2181(I)(C) “Examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term "means" or generic placeholder associated with functional language, unless that term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., "filters"), or (2) otherwise modified by sufficient structure or material for achieving the claimed function.” 
As noted in the advisory action mailed 03/09/2021, the Examiner recommends the Applicant add further structure (i.e. a processor) that performs the claimed functionality 

 On Pages 15-16 the Applicant argues:
“For reference, in the claimed invention, each of the reference operating time and the comparison operating time is one of the measured operating times, however, Nagashima does not disclose that a reference operating time is a measured operating time. 
Thus, Nagashima fails to teach or suggest at least an operating voltage determiner 
configured to change, according to a result of comparing a comparison operating time with a reference operating time, a voltage of an operation corresponding to a command of a second 
type, different from a command of a first type, on a selected memory block, wherein the comparison operating time is a time taken to perform a last operation corresponding to the 
command of the first type on the selected memory block, as recited in claim 1. 
Katayama, although not applied in rejecting the above quoted features of claim 1, fails to cure the above-discussed deficiency of Nagashima for at least the following reasons. 
More specifically, the Office Action at page 10 asserts that Katayama discloses features related to the claimed operating voltage determiner. 
At col. 7, lines 27-36 of Katayama, Katayama discloses "[a]fter the completion of 
erasing, the time required for erasing is read from the timer 16 and compared with the reference erasing time stored in the ROM 14, or the like, in advance (step 204). Then, an environmental 
characteristic coefficient is calculated on the basis of the comparison (step 205)." In the same 
15Atty Docket No.: Po180605HD App. No.: 16/353,585portion, Katayama discloses "[t]hen, the timer 16 is started again in order to measure the time required for writing data into the erased region or chip (step 206)." That is, Katayama discloses determining a time taken to perform the just executed command. However, Katayama does not disclose changing a voltage of an operation corresponding to a write command according a result of comparing measured operating times corresponding to an erase command. Thus, Katayama fails to teach at least an operating voltage determiner configured to change, according to a result of comparing a comparison operating time with a reference operating time, a voltage of an operation corresponding to a command of a second type, different from a command of a first type, on a selected memory block, wherein the comparison operating time is a time taken to perform a last operation corresponding to the command of the first type on the selected memory block, as discussed for claim 1. Thus, for at least the foregoing reasons, the proposed combination of Nagashima and Katayama fails to teach or suggest all of the features of independent claim 1. The Office Action has thus failed to establish that independent claim 1 and not been16 
App. No.: 16/353,585established under 35 U.S.C. § 103 with respect to independent claim 11 and its dependent claims.”

Regarding the Applicant’s argument that Nagashima and Katayama fail to disclose comparing a reference time to a comparison operating time wherein the comparison operating time and the reference operating time are measured operating times, the Examiner respectfully disagrees. 
Specifically, the Examiner notes that the Applicant’s argument does not appear to be commensurate with the claim language. As noted in the advisory action, the Examiner respectfully notes that the claim language merely states “an operating time storage configured to store a reference operating time among the measured operating times”. This claim language is stating that the reference operating time is stored among measured operating times, not that the reference operating time is also a measured operating time. Therefore, as Nagashima discloses storing both a reference time and the measured times, Nagashima discloses the current claim amendment. Additionally, in regard to the Applicants argument, that Katayama fails to disclose the claimed amendments regarding the reference operating time, the Examiner notes that Nagashima is not relied upon to disclose the comparison with the claimed reference time, as Nagashima is used to disclose measuring the time taken by the last write or erase operating on a block. The Examiner recommends the Applicant clearly state what 

 On Page 17, the Applicant argues:
“Claims 6, 10, 16, and 20 were rejected under 35 U.S.C. §103 as allegedly being 
unpatentable over Nagashima in view of Katayama in view of Hollmer. Without a disclaimer to any other reason that may have been previously raised or can be raised for traversal of this rejection, this rejection is respectfully traversed for at least the following reasons. 
Claims 6 and 10 depend from claim 1, and claims 16 and 20 depend from claim 11. Thus, for at least the same reasons set forth with respect to claims 1 and 11, Nagashima and Katayama, either alone or in combination, fail to teach or suggest the above-discussed features of claims 1 and 11. 
Hollmer fails to overcome the above-discussed deficiencies of Nagashima and Katayama. More specifically, the Office Action at pages 26-28 relies on Hollmer as showing features related to the claimed memory controller as recited in claims 6, 10, 16, and 20. However, any such features of Hollmer and the remainder of Hollmer's disclosure fail to teach or suggest the above- discussed features of claims 1 and 11. 
Thus, for at least the above-discussed reasons, the proposed combination of Nagashima, Katayama, and Hollmer fails to teach or suggest the above-discussed features of claims 6, 10, 16, and 20. It is respectfully submitted that the Office Action failed to establish a primafacie case of obviousness against claims 6, 10, 16, and 20. Accordingly, the Examiner is respectfully requested to withdraw the rejection of claims 6, 10, 16, and 20 and to allow these claims. 
 

Regarding the Applicant’s argument that the dependent claims are allowable at least due to their dependencies on the independent claims, the Examiner respectfully disagrees and notes the instant rejections of the independent claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/         Primary Examiner, Art Unit 2183